Citation Nr: 0627499	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  02-04 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 
percent for patellofemoral syndrome, left knee.

2. Entitlement to an initial evaluation in excess of 10 
percent for patellofemoral syndrome, right knee.


REPRESENTATION

Veteran represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel



INTRODUCTION

The veteran had active service from July 1995 to July 1999. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  During the course of this appeal, the veteran 
moved and the RO in Houston, Texas continued to adjudicate 
this claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO rated the veteran's patellofemoral syndrome of both 
knees under Diagnostic Code 5257, which pertains to 
instability/subluxation of the knee, and assigned a 10 
percent per each knee.  However, it appears from the 
statements in the statements of the case that the 10 percent 
evaluations are based on pain and limitation of motion, which 
is usually covered under Diagnostic Codes 5003, 5010.   In 
support of his claim, the veteran states that he experiences 
pain and instability in both of his knees.   The veteran's 
mother also sent a letter in support of her son's claim.  
Recent VA treatment records show complaints of buckling of 
the knees.  Given these complaints of worsening symptoms, the 
veteran should be afforded a VA examination.   

Additionally, the RO is advised that VA General Counsel found 
that other impairment of the knee due to instability or 
recurrent subluxation as evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, is a separate and distinct disability 
from arthritis of knees (Diagnostic Codes 5003, 5010) and 
limitation of either flexion (Diagnostic Code 5260) or 
extension of the knees (Diagnostic Code 5261).  See Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994), VAOPGCPREC 23-97 
(1997), VAOPGPREC 9-98 (1998), VAOPGPREC 9-04 (2004).  As 
such, separate ratings are permitted.
   
Accordingly, the case is REMANDED for the following action:

1. All current medical records should be 
obtained and associated with the claims 
folder.  If the records are not 
available, documentation should be noted 
in the claims file. 

2.  After completion of #1, the RO/AMC 
should schedule the veteran for a VA 
examination to ascertain the nature, 
extent, and current severity of his knee 
disabilities.  The claims folder should 
be made available to the examiner 
pursuant to conduction and completion of 
the examination.  The examination must 
include complete range of motion studies.  
All other indicated studies should be 
accomplished.

The examiner should determine whether the 
left and right knee exhibits weakened 
movement, instability, excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  
Finally, the examiner should express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  Explanation for all 
opinions should be provided, including a 
discussion of evidence relied on for 
opinions.

3. After undertaking any other 
development deemed essential in addition 
to that specified  above, the RO should 
re-adjudicate the veteran's claim.  In 
this regard, the Board emphasizes that 
according to the U.S. Court of Appeals 
for Veterans Claims (Court) and VA 
General Counsel, other impairment of the 
knee due to instability or recurrent 
subluxation as evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, is a 
separate and distinct disability from 
arthritis of knees (Diagnostic Codes 
5003, 5010) and limitation of either 
flexion (Diagnostic Code 5260) or 
extension of the knees (Diagnostic Code 
5261).  See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994), VAOPGCPREC 23-97 (1997), 
VAOPGPREC 9-98 (1998), VAOPGPREC 9-04 
(2004).  As such, separate ratings are 
permitted.  If the benefit sought on 
appeal remains denied, the veteran should 
be  provided a Supplemental Statement of 
the Case  (SSOC).  The SSOC must notify 
the veteran of  all relevant actions 
taken on his claim for benefits, and 
summarize the evidence and  discussion of 
all pertinent regulations to include the 
provisions of 38 C.F.R. § 3.655.  He 
should also be afforded the opportunity 
to  respond to the SSOC before the claim 
is returned to the  Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



